Citation Nr: 1226024	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a healed pathological fracture of the right tibia (claimed as right leg internal bone tumor), herein referred to as a "right leg disability."


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2012, the undersigned denied the Veteran's motion to reschedule his 
May 2012 hearing, which was to be held at the Reno RO, under the provisions of 38 C.F.R. § 20.704.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

A pre-existing right leg disability was noted on the September 1975 enlistment examination and did not permanently worsen during service as a result of actions or injuries in service.


CONCLUSION OF LAW

A right leg disability was not aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2008.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records and VA treatment records.  Records from Nevada Imaging Centers have also been obtained.  There is no indication that the Veteran is in receipt of benefits from the Social Security Administration (SSA).

The Veteran was afforded a VA examination in August 2010.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided a medical opinion with a rationale.

Accordingly, the Board finds that VA's duty to assist has been met and no further action is required to fulfill VA's duty to assist in the development of the claim.  38 C.F.R. § 3.159(c)(4); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is a permanent increase in disability during service.  Where the evidence shows that there was a permanent increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b); Maxson v. West, 12 Vet. App. 453, 460 (1999). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  For the presumption of aggravation to attach, it must be demonstrated that a permanent increase in disability occurred in service.  Maxson v. West, 12 Vet. App. 453, 460 (1999).  A temporary worsening of symptoms, as opposed to the condition itself, does not equate to an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 6 (1991).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

III.  Factual Background and Analysis

As an initial matter, it must be shown that the Veteran has a current diagnosis of a right leg disability, since service connection cannot be established without a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the August 2010 VA examination report reveals residuals of a right leg fracture, manifested as a lesion.

On the September 1975 pre-induction examination, it was clinically noted that the Veteran suffered a pathological fracture during childhood, which he later told a November 1975 treating physician was due to a bone cyst.  As this evidence shows a right leg disability was noted on examination when the Veteran was accepted and enrolled into service, the presumption of soundness on induction as to a right leg disability does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, his claim of service connection for a right leg disability will be considered based on a theory of aggravation of a pre-existing disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of the right leg disability during service.

Service treatment records (STRs) dated November 1975 show the Veteran was treated for pain in his right leg, which he said occurred when marching, running or jogging.  X-rays taken at that time showed a healed fractured distal right tibia with a sclerotic lesion.  Soon after, it was determined by the Medical Examination Board that the Veteran was erroneously enlisted because he did not meet the medical fitness standards for enlistment, and he was given a medical discharge.

A March 2006 radiology CT scan of the right leg revealed a diffuse sclerotic bone lesion on the medullary portion of the right tibia.  VA treatment notes show intermittent treatment for pain relating to the bone lesion on the right tibia, without comment relating the current disability to any in-service event.

In an August 2008 statement, the Veteran stated that he had no pain in his right lower leg prior to military service and that his claim is for the pain, not the tumor.  He expressed a similar sentiment in a July 2009 statement.  Here, the Board notes that pain alone is not considered a disability, and therefore is not entitled to service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  This aside, the Veteran is generally asserting that his pre-existing disability was made worse by service, something for which service connection is available, if demonstrated by the evidence.  The Board is considering whether his complaints of pain both during and post-service are evidence of a permanent worsening of his disability.

At the August 2010 VA examination, the Veteran told the examiner that he experienced severe pain in his right lower leg during a six-mile forced march in service.  After reviewing the Veteran's claims file, relevant medical history, and physically examining the Veteran, the examiner opined that the Veteran's right leg disability was not permanently aggravated by pain following a six-mile forced march.  The examiner stated that 1975 X-ray findings of a healed fractured distal right tibia with a sclerotic lesion were typical of a healed fracture of that nature.  Furthermore, the examiner found that the fracture is and was stable, as the Veteran had not refractured his leg (during service or thereafter), a CT scan and bone scan in 2006 show the same findings as those in 1975, and that 17 weeks of hard basic military training would not aggravate a fracture due to a bone cyst.

To the extent that the Veteran asserts that his right leg disability increased in severity based on pain during his period of active duty service, the Veteran is competent to describe such a symptom.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Veteran is also competent to provide evidence regarding the facts and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  His history of right leg pain during service is supported by the STRs.  Therefore, the evidence of record provides no reason to doubt his statements and the Board concludes that these statements are competent and credible as to pain experienced in service and the observable symptomatology of a right leg disability.

However, when weighed against the other evidence of record, the Board finds that these lay statements do not sufficiently show that there was a permanent increase in severity of the Veteran's right leg disability during service.

Service treatment records do not show a permanent increase in the Veteran's disability-merely that he was experiencing pain.  X-rays taken in service reveal what was previously reported by the Veteran on service entrance-that he had a healed fracture due to bone cyst.

The August 2010 VA examiner interviewed and examined the Veteran and reviewed his VA claims file.  He specifically discussed the Veteran's in-service right leg pain.  He explained that the type of activities endured by the Veteran in basic training would not have aggravated a healed fracture, that the 1975 X-ray findings were typical of a healed fracture, and that the 2006 scans show the same findings, indicating that the Veteran's fracture was stable in service, as it is today.
The Board places substantial probative weight on the STRs and the August 2010 VA examiner's opinion.  X-ray findings prior to service discharge do not show anything other than what was noted on entry-that the Veteran had a healed pathologic fracture of the right tibia with a sclerotic lesion.  This is clear evidence against a permanent worsening of the Veteran's disability in service; pain was his only symptom.

The August 2010 opinion reflects (1) a full review of the STRs and the evidence of record, (2) a complete familiarity with the Veteran's medical history and (3) detailed findings and rationale, supported by medical principles and evidence in the claims file.  The examiner discussed that the Veteran had a pre-existing right leg disability and that the status of his right leg disability was stable, was not permanently aggravated by service, and had not worsened since that time.  Therefore, the examiner described the disability in sufficient detail and thoroughly explained the reasoning for his conclusion, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Although the Veteran's contentions regarding an increase in symptoms during service are competent and credible, they do not show a permanent worsening of the underlying condition of a right leg disability.  See Jensen, 4 Vet. App. at 306-07.  Therefore, his statements are outweighed by the other competent and probative evidence of record that shows the right leg disability did not undergo a permanent increase in severity during service.  As such, the Board finds that the presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 1 Vet. App. 204, 206-07 (1991).  

In sum, as the evidence does not show that the Veteran's right leg disability underwent a permanent increase in severity during service, the claim is denied.  A preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a healed pathological fracture of the right tibia (claimed as right leg internal bone tumor), is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


